DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendments filed on 2/15/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 14, 15, 27, 29, and 32, cited in the office action of 11/15/2021, are moot.
Applicant's arguments filed 2/15/2022 have been fully considered, but they are not persuasive. The Applicant contends that the arm portion of Luna does not read on the claims because it is not configured to engage an anterior side of the resected distal tibial. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the arm portions of Luna, due to their positions and shapes, would be fully capable of contacting an anterior side of the resected distal tibial. Therefore, it is maintained that the arm portions of Luna read on the pending claims.
Applicant’s remaining arguments with respect to claim(s) 2-17 and 20-32 have been considered, but are moot in view of the new grounds of rejection. The claims have been amended to recite a plurality of reference slots and the locations of the slots. The Luna reference has been re-interpreted, as described below, to address the new claim limitations. 


Claim Objections
Claim 12 objected to because of the following informalities:  a grammatical error in line 10 which states “that is angled posteriorly as in extends from.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claim 2 states that the first side of the base portion of the first component includes at least one reference slot. Amended claim 5 states that the first side of the base portion of the first component “includes at least one a plurality of reference slots.” While claim 5 appears to be reciting a plurality of reference slots, it is unclear if the reference slot cited in claim 2 is intended to be one of the plurality of reference slots. Likewise, claim 6 states that “the at least one reference slot comprises at least one of…” 
It is unclear if the “at least one reference slot” recited in claim 6 is intended to refer to the same reference slots of claims 2 and/or 5. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-17, and 20-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luna et al. (US Pub. No. 2014/0336658; hereinafter Luna).
Luna discloses the following regarding claim 1: a total ankle replacement (TAR) trial and bone preparation guide system, configured to trial, and prepare a resected distal tibia and a resected talus for implantation therein and therebetween, a TAR prosthesis (1000) (Figs. 96-99) comprising a tibial component (1100) comprising a second tibial engagement surface (upper surface of element 1100) and at least one bone engagement projection (1104), a tibial insert (1300) configured to removably couple with the tibial component (paras. 0251-0253) and comprising a second tibial articulation surface (upper surface of element 1300), and a talar component (1200) comprising a second talar engagement surface (lower surface of element 1200) and a talar articulation surface (upper surface of element 1200) that articulates with the second tibial articulation surface (Figs. 96-99; paras. 0251-0253).  
Luna discloses the following regarding claim 2: the system of claim 1, comprising: a tibial trial and bone preparation first component (210) comprising: a base portion (211) comprising a first side defining a first tibial engagement surface (upper and side surfaces of element 211) configured to engage a resected distal tibia and at least one bone aperture formation guide through hole (please see annotated Figure A, below) extending from the first tibial engagement surface to a second tibial insert engagement side (Figs. 30-31; paras. 0167-0168); and an arm portion (213) extending proximally from an anterior portion of the base portion configured to engage an anterior side of the resected distal tibia (Figs. 30-32; paras. 0167-0168), and wherein the first side of the base portion of the first component includes at least one 

    PNG
    media_image1.png
    312
    460
    media_image1.png
    Greyscale

Figure A.

Luna discloses the following regarding claim 3: the system according to claim 2, wherein at least a portion of the first tibial engagement surface corresponds in size and shape to at least a portion of the second tibial engagement surface (Figs. 30-31, 96-99).  
Luna discloses the following regarding claim 5: the system according to claim 2, wherein the first side of the base portion of the first component includes at least one a plurality of reference slots (Figure A) in the first tibial engagement surface that extend medially-laterally across at least a portion of the first tibial engagement surface (Fig. 31), and wherein the plurality of reference slots are anteriorly-posteriorly spaced apart (Figs. 31, 33; para. 0168).  Please note that for the purpose of the present examination, the claim language is being interpreted such that the plurality of slots of claim 5 include the at least one slot of claim 2.

Luna discloses the following regarding claim 7: the system according to claim 2, wherein the arm portion of the first component comprises a plurality of pin through holes (214) extending therethrough anteriorly- posteriorly (Figs. 31-32; para. 0168).  
Luna discloses the following regarding claim 8: the system according to claim 7, wherein the arm portion of the first component comprises a medial wing (medial side element 213) and a lateral wing (lateral side element 213), the medial and lateral wings each comprising at least one pin through hole (214) of the plurality of pin through holes (para. 0168), and wherein the at least one pin through hole of the medial and lateral wings converge medially-laterally as they extend posteriorly (Figs. 31-32, where angled planes extending through the pin holes converge in the medial-lateral direction as they extend toward the back of the device).  
Luna discloses the following regarding claim 9: the system according to claim 8, wherein the plurality of pin through holes comprise at least one pair of aligned pin through holes (214) that are medially-laterally spaced (Fig. 32).  

Luna discloses the following regarding claim 12: the system according to claim 2, comprising: a talar trial and bone preparation second component (240, 250) comprising: a first talar engagement surface (lower surface of 240, 250) on a distal side of the second component configured to engage a portion of a resected talus (Figs. 39A-39C; paras. 0183-0184); a posterior trial articulation surface (251) on a proximal side of the second component that is anteriorly-posteriorly arcuately convex (Fig. 34); an anterior window (248) extending through the second component between the proximal side and the distal side thereof (Figs. 39A-39C; paras. 0183-0184); and a posterior cut slot (254) extending through the second component between the proximal side and the distal side thereof that is angled posteriorly as in extends from the proximal side to the distal side (Fig. 34; para. 0170).  
Luna discloses the following regarding claim 13: the system according to claim 12, further comprising a tibial trial insert (230) comprising a distal side with a first talar trial engagement surface (232) that is configured to engage the posterior trial articulation surface of the second component, and a proximal side (231) configured to removably couple with the second tibial insert engagement side of the first component (Fig. 30; paras. 0169-0170).  
Luna discloses the following regarding claim 14: the system according to claim 13, wherein the second tibial insert engagement side of the first component comprises a coupling slot (space between elements 213), and wherein the tibial trial insert comprises a coupling projection (131) configured to removably mate within the coupling slot (paras. 0166-0175).  

Luna discloses the following regarding claim 16: the system according to claim 13, wherein the configuration of the first talar trial engagement surface corresponds to at least a portion of the second tibial articulation surface (Figs. 34, 39A-39C, 96-99).  
Luna discloses the following regarding claim 17: the system according to claim 16, wherein the first talar trial engagement surface is arcuately concave anteriorly-posteriorly (Fig. 39B).  
Luna discloses the following regarding claim 20: the system according to claim 12, wherein the distal side of the second component further comprises a medially-laterally extending center reference slot (slot between elements 242, 244) extending through the first talar engagement surface corresponding to the medial-lateral center of the talar component (Fig. 39B), the medially-laterally extending center reference slot being exposed at medial and lateral sides of the second component (Fig. 39B).  
Luna discloses the following regarding claim 21: the system according to claim 12, wherein the posterior cut slot is exposed at medial and lateral sides of the second component at the distal side of the second component (Fig. 34; para. 0170).  
Luna discloses the following regarding claim 22: the system according to claim 12, wherein the distal side of the second component further comprises a medially-laterally extending anterior reference slot (246), the medially- laterally extending anterior reference slot being exposed at medial and lateral sides of the second component (Fig. 39A) and corresponding to the 
Luna discloses the following regarding claim 23: the system according to claim 12, further comprising at least one anterior cut guide (244) configured to engage the proximal side of the second component (Figs. 39A-39C) and extend at least partially over the anterior window (Fig. 39A), the at least one anterior cut guide comprising a bone cutting guide through hole (246) configured to mate with at least one cutting implement (297) to form an anterior chamfer on the resected talus (paras. 0178-0184).   
Luna discloses the following regarding claim 24: the system according to claim 23, wherein the distal side of the second component further comprises a medially-laterally extending anterior cut reference slot (246), the medially-laterally extending anterior cut reference slot being exposed at medial and lateral sides of the second component and corresponding to the position and orientation of the anterior chamfer on the resected talus (Figs. 39A-39C; para. 0184).  
Luna discloses the following regarding claim 25: the system according to claim 12, wherein the posterior trial articulation surface corresponds in size and shape to at least a portion of the talar articulation surface of the talar component (Figs. 34, 96-99).  
Luna discloses the following regarding claim 26: the system according to claim 12, wherein the posterior cut slot is positioned anteriorly-posteriorly between at least a portion of the posterior trial articulation surface and the anterior window (Fig. 34), and wherein the posterior cut slot is configured to accept a cutting blade therethrough to form a posterior chamfer on the resected talus (paras. 0170, 0192, where the slot is fully capable of receiving a portion of a blade through its opening).  

Luna discloses the following regarding claim 28: the system according to claim 27, wherein the plurality of pin through holes of the second component comprise at least one pair of aligned pin through holes that are medially-laterally spaced (Fig. 34).  
Luna discloses the following regarding claim 29: the system according to claim 12, wherein the system further comprises a chamfer checker instrument (2100), the chamfer checker instrument comprising at least one third talar engagement surface (2154, 2156) configured to engage the resected talus (Figs. 62A-62B; paras. 0216-0220), a fourth talar engagement surface (front portion of the lower surface of element 2100) extending from the at least one third talar engagement surface (Fig. 63) configured to engage an anterior chamfer of the resected talus (Fig. 63; paras. 0215-0222) formed via the anterior window of the second component, and a fifth talar engagement surface (back portion of the lower surface of element 2100) extending from the at least one third talar engagement surface6Application No.: 17/345,137 (Fig. 63)Amendment dated October 25, 2021 Reply to Restriction Requirement of August 25, 2021configured to engage a posterior chamfer of the resected talus formed via the posterior cut slot of the second component (Fig. 63; paras. 00215-0222).  
Luna discloses the following regarding claim 30: the system according to claim 12, wherein the system further comprises a talar chamfer trial (2100) comprising: a fifth talar engagement surface (lower, medial surface at the back portion of element 2100) on a distal side 
Luna discloses the following regarding claim 31: the system according to claim 30, wherein at least a portion of the second posterior trial articulation surface corresponds in size and shape to at least a portion of the second tibial engagement surface (Figs. 62A-62B, 96-99).  
Luna discloses the following regarding claim 32: the system according to claim 30, wherein the fifth talar engagement surface comprises a first planar surface (planar portions of the fifth talar engagement surface; Figs. 62A-62B) for engaging a planar surface of the resected talus (Figs. 62A-62B), a second planar surface (planar portions of the upper, front surface of element 2100) extending anteriorly from the first planar surface on a distal angle (Figs. 62A-63) configured to engage an anterior chamfer surface of the resected talus (Figs. 62A-63) formed via the anterior window of the second component, and a third planar surface (planar portions of the lower, lateral surface at the back of element 2100) extending posteriorly from the first planar surface on a distal angle configured to engage a posterior chamfer of the resected talus formed via the cut slot of the second component (Figs. 62A-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna in view of Gillard et al. (US Pub. No. 2014/0018931; hereinafter Gillard).
Luna discloses the limitations of the claimed invention, as described above. However, it does not recite the first tibial engagement surface being convex medially-laterally.  Gillard teaches an ankle replacement prosthesis comprising a tibial trial implant having an upper, first tibial engagement surface that is convex medially-laterally (Figs. 1-4; para. 0058), for the purpose of providing the device with the desired shape and dimensions needed to properly suit its surrounding anatomy. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of the first tibial engagement surface, according to the teachings of Gillard, in order to provide the device with the desired shape and dimensions needed to properly suit its surrounding anatomy.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna. 
Luna recites the following regarding claim 10: the system according to claim 2, wherein the arm portion of the first component comprises a positioning mechanism (back portion of elements 213, 214, 135) that is configured to engage the anterior side of the resected distal tibia (Figs. 38-39C) and adjust the anterior-posterior position of the base portion of the first component relative to the resected distal tibia (paras. 0168-0170). While the positioning mechanism comprises at least one adjustment pin (135) coupled with the arm portion, the cited embodiment of Luna, does not recite an adjustment screw threadably coupled with the arm portion. An alternative embodiment of Luna recites that the positioning mechanism of the device .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774